NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 25, 2009*
                                  Decided March 2, 2009

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge
No. 08‐2259

SHREE MOHAN AGRAWAL,                                 Appeal from the United States District 
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 07 C 4283
REBECCA R. PALLMEYER, et al.,
     Defendants‐Appellees.                           James T. Moody,**
                                                     Judge.

                                          O R D E R

         Illinois prisoner Shree Agrawal appeals the dismissal under 28 U.S.C. § 1915A of his
civil rights action.  We affirm.




       *
          Defendants‐appellees were not served with process in the district court and have
elected not to file a brief on appeal.  After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary.  Thus the appeal is submitted on the
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2).
        ** 
            The Honorable James T. Moody, United States District Judge for the Northern
District of Indiana, sitting by designation.  
No. 08‐2259                                                                                 Page 2

        Agrawal filed his first complaint under 42 U.S.C. § 1983, alleging that prison officials
discriminated against him based on his religion by denying him food required by his Hindu
faith.  Agrawal v. Briley, et al., No. 1:02‐cv‐6807 (N.D. Ill. filed Sept. 23, 2002).  The complaint
was assigned to District Judge Rebecca Pallmeyer, who eventually recruited Ronald Safer,
Neil Lloyd, Kristen Mercado, and Brooke Anthony of Schiff Hardin, LLP to represent
Agrawal.  After these attorneys declined Agrawal’s request to file a supplemental
complaint, Agrawal moved pro se for leave to file one himself; his motion in turn was
opposed by the prison officials’ counsel, Andrew Lambertson of the Illinois Attorney
General’s Office.  Judge Pallmeyer denied the motion because Agrawal already had
representation.  Eventually Agrawal’s attorneys moved for leave to withdraw.  Judge
Pallmeyer granted this motion and declined to recruit another lawyer to represent Agrawal. 



        Agrawal then filed another complaint (that forms the basis of this appeal) against
Judge Pallmeyer, the four Schiff Hardin lawyers, and Lambertson.  Agrawal alleged that all
of the defendants, including Judge Pallmeyer, violated his right of access to the court,
breached their fiduciary duties, and conspired to do the same in violation of 42 U.S.C.
§§ 1983, 1985, and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).  Anticipating that the doctrine of judicial immunity would preclude suit against
Judge Pallmeyer, he also alleged that the doctrine was unconstitutional. 

        District Judge James Moody screened the complaint under 28 U.S.C. § 1915A and
dismissed it, concluding that Judge Pallmeyer and defendant Lambertson were immune
from suit, that Agrawal did not allege class‐based animus to support his conspiracy claim,
and that the four Schiff Hardin attorneys were not subject to suit under either § 1983 or
Bivens. 

         On appeal Agrawal argues that § 1915A violates his right to equal protection because
non‐prisoners are not subject to such a screening, and furthermore that § 1915A bears no
rational relationship to any legitimate governmental interest.  These arguments are
frivolous.  The district court appropriately dismissed Agrawal’s complaint because it was
defective.  In light of this resolution, we have no reason to consider his constitutional
objections to § 1915A.  See Koger v. Bryan, 523 F.3d 789, 801 (7th Cir. 2008) (quoting ISI Int’l,
Inc. v. Borden Ladner Gervais LLP, 256 F.3d 548, 552 (7th Cir. 2001)).  

       Next, Agrawal argues that the district court erred in dismissing his claims against
Judge Pallmeyer on the basis of judicial immunity.  He suggests, confusingly, that judicial
immunity somehow violates his right to equal protection because he is treated differently
from plaintiffs who sue defendants not so immunized.  This argument is also frivolous. 
Agrawal misunderstands the purpose of judicial immunity.  The doctrine protects judges
No. 08‐2259                                                                                 Page 3

from the fear of future litigation brought by disgruntled litigants unhappy with judicial
decision‐making.  See Forrester v. White, 484 U.S. 219, 226‐27 (1988). 

        Agrawal also intimates that his claim against defendant Lambertson was wrongly
dismissed because, he says, he adequately alleged that Lambertson conspired with
Agrawal’s attorneys and Judge Pallmeyer to prevent him from filing additional claims in his
first complaint.  But, like Judge Pallmeyer, defendant Lambertson is entitled to absolute
immunity in defending the government in civil litigation.  See Spear v. Town of W. Hartford,
954 F.2d 63, 66 (2d Cir. 1992); Auriemma v. Montgomery, 860 F.2d 273, 275‐76 (7th Cir. 1988).  

        Finally, Agrawal challenges the dismissal of his claims against his attorneys.  He
argues that he stated a claim against his attorneys under § 1985 for conspiring to prevent
him from adding claims to his first complaint.  But the attorneys’ refusal to file a
supplemental complaint as requested by Agrawal does not suggest the existence of a § 1985
conspiracy. See Redwood v. Dobson, 476 F.3d 462, 466 (7th Cir. 2007); Brokaw v. Mercer County,
235 F.3d 1000, 1024 (7th Cir. 2000).  He also insists that he stated a claim against his
attorneys under both § 1983 and Bivens, but the Schiff Hardin defendants are all private
attorneys who acted neither under color of state law nor federal authority.  See Simmons v.
Sacramento County Super. Ct., 318 F.3d 1156, 1161 (9th Cir. 2003); Fries v. Helsper, 146 F.3d
452, 458 (7th Cir. 1998); Bivens, 403 U.S. at 389; Richards v. Kiernan, 461 F.3d 880, 883 (7th Cir.
2006). 

       For the foregoing reasons, we affirm the judgment of the district court.